      Case 2:10-cr-00369-DSF Document 81 Filed 02/07/20 Page 1 of 2 Page ID #:464



 1                                                                       FILED
                                                               CLERK U.S. DISTRICT COURT
 2
                                                                    FEB -7~
 3
                                                                                  CALIFORNIA
                                                              CENTRAL DISTRICT OF
 4                                                            BY                     ~E~'L-`

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                               CENTRAL DISTRICT OF CALIFORNIA

 9

10~ UNITED STATES OF AMERICA,                            Case Ivo.: C-~ (0-03 9'— DSO
11                         Plaintiff,

12             vs.                                       ORDER OF DETENTION AFTER HEARING
                                                          [Fed. R. Crim. P. 32.1(a)(6);
13                                                         18 U.S.C. § 3143(a)]

14
     ~{ O ID~✓~"" ~~~C 5~
                           Defendant.
15

16

17

18          The defendant having been arrested in this District pursuant to

19   a    warrant     issued     by       the   United   States   District        Court        for   the

20   Ce✓Cr''GL~ ~IS~'• ~Ca ~ ~T~✓i/t iq     for alleged violation(s) of the terms and

21   conditions of~/her [probation]                      supervised release             and

22          The Court having conducted a detention hearing pursuant to

23   Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),

24          The Court finds that:

25   A.     (✓)     The defendant has not met hi /her burden of establishing by

26          clear and convincing evidence that he she is not likely to flee

27          if released under 18 U.S.C. ~ 3142(b) or (c).                        This finding is

28          based on no ~✓16LU ✓1 ~oa i ~ (~S6~(~ S~ Q ~SC6 vl(~ ~V' s'-~ZcfLt S, Gl{D~C~n.R.l~
      Case 2:10-cr-00369-DSF Document 81 Filed 02/07/20 Page 2 of 2 Page ID #:465



 ~~        Ova G6 i✓~q S v~ S~{~.~1 ~-e. 0.~J ~t,5~ ~ p✓io r ~,~ u ~S ~ a.(~.an,
 2         ~~~mtity~ ~ c_e.~n~ ~t c.~gvt~~ ~ p n~N'(mooc~Zn? o ~
 3          s~~~~-e d re.~.ea s~
 4         and/or

 5    B.   (~    The defendant has not met ~/her burden of establishing by

 6         clear and convincing evidence that he she is not likely to pose

 7         a danger to the safety of any other person or the community if

 8         released under 18 U.S.C. § 3142(b) or (c). This finding is based

 9         on: ~X ~'P.1/lS(~ V'e C I/Z ✓V1 iv10.,1 '~ ~~'~M~ ~ p,~q o i~y S~.~S'~,Yl ~-

10         alov S.e_ ~ P~i~ ,~vo~~ o~ S~ pe~J1~ ~~-e-~s-~.
11

12

13

14         IT THEREFORE IS ORDERED that the defendant be detained pending

15    the further revocation proceedings.

16

17    Dated:   ~~'✓ • 7~ ~ZO
                                               JEAN ROSENBLUTH
18                                             U.S. MAGISTRATE JUDGE

19

20

21

22

23

24

25

26

27

28
